                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ
                                                   CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.
                                                   JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                   MAY 27, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


          PLAINTIFF’S MOTION TO COMPEL NONPARTY COMPLIANCE WITH
                           SUBPOENA DUCES TECUM
                     REQUEST FOR EXPRESS CONSIDERATION



       Pursuant to Fed R Civ P 45, plaintiff moves the court for an order commanding five non-
party individuals to comply with subpoenas seeking documents and electronic information funda-
mental in fact discovery underlying this action. Further efforts to enforce compliance without ju-
dicial intervention will be futile. A memorandum of law, affidavit, and supporting exhibits are
attached to this motion.


                                                            Respectfully submitted,
                                                            /s/ Jakub Madej

                                                            Jakub Madej
                                                            65 Dwight St
                                                            New Haven, CT 06511
                                                            Telephone: (203) 928-8486
                                                            Facsimile: (646) 776-0066
                                                            Fax: (203) 902-0070
                                                            Email: j.madej@lawsheet.com
                                 CERTIFICATE OF SERVICE

       I certify that, on May 27, 2020, I sent a true and accurate copy of the foregoing Motion to
Compel by email and certified mail to the following counsel of record for defendants, and the sub-
poenaed nonparties, whose counsel has not appeared in this action:


 Patrick M. Noonan, Esq.                          Keshav Raghavan
 741 Boston Post Road, Suite 306                  136 Highline Trl
 Guilford, CT 06437                               Stamford, CT 06902-1005
 Email: PNoonan@ddnctlaw.com                      Email: keshav.raghavan@yale.edu

 Helena Lyng-Olsen                                Sarah Insley Say
 20 Mayflower Pkwy                                74 High St
 Westport, CT 06880-6013                          New Haven, CT 06511
 Email: helena.lyng-olsen@yale.edu                Email: sarah.insley@yale.edu

 Jason Shaw                                       Benjamin Glaser
 168 Round Hill Rd                                895 Hartford Tpke
 North Haven, CT 06437-4366                       Hamden, CT 06517
 Email: jason.shaw@yale.edu                       Email: ben.glaser@yale.edu




                                                            /s/ Jakub Madej




                                                                                               15
